                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   Robert Ward, on his own behalf and on
   behalf of all others similarly situated,
                                         Plaintiff,
                          v.                                         CIVIL ACTION NO. 17-2069

   Flagship Credit Acceptance, LLC,
                                  Defendant

                                                            ORDER

          AND NOW this 10th day of November, 2020, for the reasons stated in the foregoing

Memorandum, Defendant’s Motion to Stay Discovery (ECF 57) is GRANTED in part and

DENIED in part.

                                                             BY THIS COURT:


                                                             s/ Michael M. Baylson

                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge
O:\CIVIL 17\17-2069 Ward v Flagship Credit\17cv2069 Order on Motion to Stay 11102020.docx
